Citation Nr: 1628198	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a March 2016 Duty to Assist letter, the Veteran was notified that the Veterans' Law Judge who conducted a June 2011 hearing was no longer employed at the Board.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In response, the Veteran indicated that he did not want to appear at another Board hearing and wanted the Board to consider his case on the evidence of record.

In August 2011, the Board adjudicated the claim on appeal.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims.  In a January 2013 decision, the Court set aside the August 2011 Board decision with regard to the issue of entitlement to service connection for a psychiatric disability and remanded the matter to the Board for readjudication consistent with that decision.  In June 2013, the Board remanded this case for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that the development actions requested in the Board's June 2013 remand were not fully completed.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that additional development specified in the prior remand must be conducted prior to adjudication.

In the June 2013 remand, the Board noted that the February 2010 VA examiner stated that the Veteran appeared to be coping adequately and contributed meaningfully to his family and, therefore, opined that it did not appear that the current symptoms of anxiety were due to or related to service.  The January 2013 Joint Motion found that opinion to be inadequate as the examiner did not explain why the anxiety disorder was unrelated to service.  The June 2013 remand requested an examination to determine the etiology of any psychiatric disability.  

In a July 2013 VA examination report, the examiner opined that the Veteran did not have a diagnosis that conformed to either PTSD or any other DSM-IV mental disorder.  However, in the previous February 2010 VA examination, the Veteran was diagnosed with anxiety disorder. Additionally, a letter from the Veteran's private physician, Dr. D. E., M.D., noted that he believed the Veteran had PTSD.  VA medical records include diagnoses of a sleep disorder, anxiety, and depression.  Additionally, in February 2013, the Veteran screened positive for depression and PTSD on a mental health visit and was later evaluated and received a diagnosis of anxiety and depression.  The July 2013 examination report noted that the Veteran's past diagnoses were mild, transient, and have since remitted.  However, even if the Veteran's symptoms were transient, the examiner never opined if it was as least as likely as not that any psychiatric disability the Veteran had during the course of the appeal was etiologically related to active serve.  Another opinion is necessary to determine if any psychiatric disability the Veteran had during the pendency of this appeal was caused or aggravated by active service.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for the claimed psychiatric disability.  All requests for records and responses should be associated with the claims folder.  Ask the Veteran to provide a release for any relevant outstanding private records of treatment.  If he provides the necessary release, assist him in obtaining the records identified.  38 C.F.R. § 3.159 (2015).  Associate any records obtained with the claims file.

2.  Then, schedule the Veteran for a VA mental disorders examination with a psychologist or psychiatrist who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the rationale for all opinions offered.  The examiner is asked to address the following:

(a)  Diagnose all mental disorders present and provide a full multiaxial diagnosis.  If a mental disorder is no diagnosed, that should be explained in the context of the record which show several diagnoses of mental disorders, to include anxiety disorder, depression, and PTSD.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  For each psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability is related to service or to any incident of service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

